NOTICE OF ALLOWABILITY

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate or make obvious the entire combination of recitations set forth in either of claims 1 and 20.  
Specifically, claim 1 requires the rear end portion comprises a guide coupling portion that is configured to  guide a free end side of the connection structure to the rear end portion in response to a stretching/shrinking state of the cylinder rod, the guide coupling portion comprises a mounting member, the coupling member is configured to be coupled with the mounting member; and the counterweight device further comprises a guide member that is arranged between the hydraulic cylinder or the cylinder rod and the free end side of the connection.
Furthermore, claim 20 requires a connection structure that comprises a coupling member and an engagement member; a pivoting spindle that pivotably supports one end of the connection structure at an end of the cylinder rod; and a guide member that is arranged between a free end of the connection structure and the hydraulic cylinder or between the free end and the cylinder rod, the guide member is configured to guide the free end; wherein the free end is configured to be guided by a guide coupling portion of a construction machine in response to a stretching/shrinking state of the cylinder rod; the coupling member is configured to be coupled with a mounting member of the guide coupling portion.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/N.L.A/Examiner, Art Unit 3654                 

/SANG K KIM/Primary Examiner, Art Unit 3654